DURHAM, J.,
concurring.
I concur in the majority’s result, but not its reasoning.
The legal issues raised in this proceeding are controlled by ORS 183.482(1), which provides:
“Jurisdiction for judicial review of contested cases is conferred upon the Court of Appeals. Proceedings for review shall be instituted by filing a petition in the Court of Appeals. The petition shall be filed within 60 days only following the date the order upon which the petition is based is served unless otherwise provided by statute. If a petition for rehearing has been filed, then the petition for review shall be filed within 60 days only following the date the order denying the petition for rehearing is served. If the agency does not otherwise act, a petition for rehearing or reconsideration shall be deemed denied the 60th day following the date the petition was filed, and in such cases, petition for judicial review shall be filed within 60 days only following such date. Date of service shall be the date on which the agency delivered or mailed its order in accordance with ORS 183.470.”
The majority correctly concludes that the Court of Appeals erred in dismissing the petition. The dismissal order said that the petition was filed “more than 60 days after the date of the order for which review is sought.” (Emphasis added.) However, under ORS 183.482(1), the date of service of the final order, not the date of the order, determines whether the petition is timely filed.
The majority proceeds to examine the petition and its attachments to determine whether the petition is untimely filed. That inquiry is appropriate because, if the petition discloses without question that it is not timely filed, the court lacks jurisdiction, and the result reached by the Court of Appeals would be affirmable for that reason. However, in conducting that inquiry, the majority announces a new rule governing sua sponte dismissal on jurisdictional grounds and, applying its new rule, the majority draws conflicting inferences about when the final order was served:
*665“The notice on the final order states on its face that the final order was ‘mailed’ on November 10,1993. On the other hand, the signed petition and attachment, on their face, imply that the final order was not mailed or otherwise served on November 10,1993, but rather on February 4,1994.” 320 Or at 662.
It draws the latter inference by imagining whether the final order, if folded in thirds, could fit into the envelope, a copy of the front of which accompanied the petition.
For the reasons stated below, I believe that the majority’s examination of those factual questions is misguided and that its adoption of a new rule governing the determination whether appellate jurisdiction exists is unnecessary.
Only two events have occurred in this proceeding. Petitioner has filed the petition for judicial review, and the Court of Appeals has dismissed it. DMV did not file an appearance before the dismissal. On that limited record, the only “fact” that even arguably suggests that the petition is untimely filed is the recital of the words “ISSUANCE AND MAILING DATE: November 10, 1993” on the copy of the final order attached to the petition. The issue is whether those words on that document prove, or create an inference about, the actual mailing date of the final order.
The majority correctly rejects DMV’s argument that those words require the court to conclude that the mailing date of the final order was November 10,1993. However, the majority infers from those words that DMV issued and “mailed [the order] on November 10, 1993.” 320 Or at 663. Drawing that inference is an error.
Petitioner was required to attach a copy of the final order to the petition for judicial review. ORAP 4.15(4) provides: “The petition shall be accompanied by a copy of the order, rule or ruling from which the appeal is taken.” By attaching the final order to the petition, in compliance with that rule, petitioner does not judicially admit, or manifest an adoption of or belief in, the truth of any fact described in the order, including facts related to the date or method of service of the order. Standing alone, the recital of the date of service *666on the order attached to the petition is not evidence and furnishes no basis for a court to infer that the recital is true.
The majority implies that the recital of the date of service is a factual assertion by DMV. 320 Or at 663. That is inaccurate. DMV did not appear before dismissal of the petition. It did not establish the truth of the recital by affidavit or other means. By yielding to the understandable tendency to take matters at face value, the majority engages in the unexplained and unwarranted assumption that the unverified recital about service by an unidentified DMV employee is true. That leap of faith sacrifices the court’s strong institutional interest in basing its jurisdictional determinations on facts rather than on suppositions that may result from innocent mistake or fraud.
Because the recital of a mailing date on the copy of the final order that accompanied the petition does not prove, or support an inference about, the mailing date of the order, this case affords no occasion for the court to fashion a rule to govern cases in which the petition states conflicting facts about appellate jurisdiction. Moreover, the majority has no reason to decide whether the petition creates a competing inference that the final order was served by mail on February 4, 1994.
Even if this case required us to decide whether the petition permits a reader to infer that DMV served the final order by mail on February 4, 1994, I would not accept the majority’s analysis of that issue. The majority draws that inference by linking petitioner’s statement that he “received” the order on February 4,1994, with the copy of an envelope, bearing a February 4,1994, postmark, that accompanied the petition. I reject that inference, because it rests on speculation.
The petition does not say that the envelope contained the DMV order. Petitioner does not identify the envelope that accompanied the petition. In fact, petitioner fails to say anything about the envelope. Aside from guessing, the court has no means to determine the significance of the copy of the envelope and what role, if any, the envelope played in DMV’s service of the order.
*667This court, in other cases, has examined documents attached to appeal notices to determine whether the court has jurisdiction but has inferred the existence of a jurisdictional fact from such an attachment only if the fact was easily determined from the text of the petition or attachment. For example, in Ensley v. Fitzwater, 293 Or 158, 645 P2d 1062 (1982), the court held that it had jurisdiction over an appeal where the notice of appeal described a nonappealable order but also expressly referred to an attached copy of the appeal-able judgment. The court said:
“In this case the adverse party and an appellate court could easily determine from the face of the notice, documented by the judgment attached, that the judgment entry necessary to its jurisdiction was present and that the appeal was taken from that judgment.” 293 Or at 162.
In Zacker v. North Tillamook County Hospital Dist., 312 Or 330, 336, 822 P2d 1143 (1991), this court examined the face of the notice of appeal to determine whether it referred to an appealable judgment. It referred only to a nonappealable “order” of dismissal, which was attached. Even though the trial court had entered the necessary appeal-able judgment of dismissal on the same day that the dismissal order was filed, the court held that the notice of appeal was defective, because it made no reference to a judgment. When read together, Ensley and Zacker stand for the proposition that, in order to satisfy the jurisdictional prerequisite to refer to the judgment appealed from in the contents of the notice of appeal, an appellant must describe the judgment in the text of the notice of appeal, or attach a copy of the judgment and refer to it in the text of the notice, so that the court easily can determine the trial court action that is appealed.
Ensley and Zacker concerned the determination of the existence of a fact necessary to appellate jurisdiction — an appealable judgment. The majority explores a somewhat different issue — the timeliness of the petition. However, the methodology used in those cases, to examine attachments to an appeal notice for jurisdictionally significant facts, is directly relevant. Accordingly, I would follow Ensley and Zacker by examining the text of the petition and all attachments to determine whether a defect in appellate jurisdiction exists. I would draw no inference from the envelope attached *668to the petition, because nothing in the petition or attachments clearly explains or demonstrates the relevance of the envelope. Unless the jurisdictional fact to be inferred is reasonably obvious from the face of the petition and any attachments, Ensley and Zacker do not permit the sort of judicial speculation about appellate jurisdiction that the majority engages in here.
Because petitioner never explained the relevance of the envelope, I do not join in the majority’s attempt to divine whether the final order, if folded in thirds, would fit into this or any other envelope. I also see no reason to examine at length the logic of the majority’s assumption that the DMV order, which petitioner says he received on February 4,1994, was mailed to him by DMV in an envelope postmarked on that same day. 320 Or at 663. The majority may believe that that sort of mail service exists, but I do not.
At this stage, the record does not establish, without question, when the final order was served. Accordingly, the sua sponte dismissal was an error, and the order of dismissal must be reversed.
For the reasons stated, I concur in the majority’s result.
Unis, J., joins in this concurring opinion.